Citation Nr: 0715357	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-22 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $4,204.40.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to March 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 decision of the Committee 
on Waivers and Compromises (the Committee) of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  In May 2006, the veteran testified before the 
undersigned at a Travel Board hearing.  


FINDINGS OF FACT

1.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The veteran received additional compensation benefits for 
a spouse, S., to whom he was no longer married due to his own 
fault and failure to collect the overpayment would cause 
enrichment; fault on the part of VA is also shown from 
October 2000 onward.  

3.  Collection of the overpayment would cause undue hardship 
to the veteran and his dependents.

4.  Recovery of the debt in this case would be against equity 
and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and recovery of the overpayment of 
VA compensation benefits in the amount of $4,204.40 would be 
against equity and good conscience and, therefore, is waived.  
38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

However, the notice and duty-to-assist provisions of the VCAA 
do not apply in waiver of overpayment cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

In April 1995, the veteran applied for VA compensation 
benefits.  On his VA Form 21-526, Veteran's Application for 
Compensation or Pension, he indicated that he and S. were 
married and he had two sons.  

In August 1995, the veteran was granted service connection 
benefits.  In a September 1995 notification letter, the 
veteran was informed that he was receiving additional 
benefits for a spouse and dependent children.  He was 
provided a VA Form 21-8764.  That form advises the recipient, 
among other things, that additional compensation for 
dependents, such as a child under the age of 18 years, is 
available to veterans rated at 30 percent or higher.  The 
form further stated that a veteran is required to promptly 
advise VA of any change in the status of his dependents.

In October 2000, a VA Form 21-674c, Request for Approval of 
School Attendance, was received on behalf of the veteran's 
child S.T., for college attendance.  The form was signed by 
T., noted to be S.T.'s "stepmother."

In December 2000, the veteran was advised of his VA 
compensation payments.  He was told that he was receiving 
additional payments for his spouse and children.  He was 
again provided a VA Form 21-8764.  

In June 2004, the veteran was sent a dependency form to 
complete.  It was not promptly returned.  Accordingly, in a 
June 2004 letter, the veteran was informed that VA proposed 
to reduce his benefits.  That same month, the veteran 
completed a VA Form 21-686c in which he indicated that he and 
S. divorced in September 1996, and he thereafter married T., 
his current wife, in May 1998.  He also reported that he had 
two stepdaughters.  

In August 2004, VA retroactively reduced the veteran's 
compensation benefits to remove S. from his award as of 
October 1996.  His current wife, T., and two stepdaughters 
were added effective July 1, 2004, the first day of the month 
following the veteran's notification to VA of his change in 
dependency status.  The removal of S. from the veteran's 
award resulted in the creation of an overpayment in the 
amount of $4204.40.  The veteran requested a waiver of the 
recovery of that overpayment.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In March 2005, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment would not 
be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 
38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  
The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

In October 2004, a VA Form 5655, Financial Status Report, was 
received.  On this form, the veteran reported monthly income 
of $3,760 and monthly expenses of $5,100.71.  The veteran 
reported $100 in assets and $54,250 in credit card debt.  He 
indicated that he was using the credit cards to get by from 
month to month.  

In May 2006, the veteran testified at a personal hearing.  He 
indicated that when he and S. divorced, he went to the 
Soldier's Service Center Retirement Services to turn in her 
identification card.  He was told that VA would be informed.  
The veteran reported that since his VA benefits were directly 
deposited, he did not notice that she had not been removed.  
That is, he did not notice that he was receiving a higher 
amount than warranted.  When he remarried in 1998, he went 
back to the Soldier's Service Center Retirement Services to 
enroll his new wife and stepdaughters.  Again, he thought the 
information would be furnished to VA and again he did not 
notice any change in his direct deposit.  That is, he did not 
notice that he was receiving less than warranted.  The 
veteran related that he and his wife were no longer employed 
as security guards, as indicated on his last VA Form 5655.  
He stated that he was employed as a truck driver and she was 
unemployed.  He stated that they were getting by with VA 
recouping the overpayment, but it was making a strain on 
finances due to car payments and expenses for the children.  
Although he indicated that he would submit an updated VA Form 
5655, an updated form has not been received.  

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the veteran was at fault for 
not notifying the VA that he and S. had divorced.  However, 
this fault is mitigated by the veteran's assertions, which 
the Board finds credible.  It is credible that the veteran 
turned in his ex-wife's identification card and then returned 
to add on his new wife and stepchildren.  While he should 
have noticed that he was receiving too much money after he 
made the initial report, he also should have noticed that he 
was receiving too little money after the second report.  
Thus, it is credible that he truly did not notice the changed 
amounts.  Also, the VA Form 21-674c, was signed by T., who 
indicated that she was the veteran's son's stepmother.  At 
this point, VA was notified of an apparent change in marital 
status.  VA did not take action at that time.  

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, additional 
compensation benefits for S., and as such, would cause unjust 
enrichment to the debtor.  Likewise, there is no indication 
that the veteran's reliance on VA benefits resulted in 
relinquishment of another valuable right.  However, the 
veteran did not receive benefits for his current wife T. and 
stepdaughters until years after they became his dependents.  
Again, the veteran was at fault for this omission.  Also, as 
explained at his hearing, they are not automatically added 
without notification from him.  However, the Board is mindful 
that the veteran's actions, while causing unjust enrichment 
on one end, also resulted in lost benefits.  

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the veteran was not 
married to S. when he received benefits for her as his wife.  
Thus, recoupment of those benefits would not defeat the 
purpose of the benefit.  However, as noted, he was in fact 
married from 1998 onward.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The Board does not have an updated financial 
status report from the veteran.  However, based on his 
testimony, it is clear that his monthly expenses still exceed 
his monthly income.  He has a considerable amount of debt and 
his statement that he uses credit cards to get by from month 
to month is credible.  The veteran has virtually no liquid 
assets with which to repay the debt.  The Board finds that 
the veteran's statements at his hearing were credible.  He 
was advised that VA needs to be directly informed of any 
changes in dependency status.  He indicated that he 
understands this point and that he thought he had notified VA 
when he notified the Soldier's Service Center Retirement 
Services.  He indicated that he understood that this was not 
the case.  The Board finds that in weighing all of the 
elements of equity and good conscience, the element of 
financial hardship that would be caused by recoupment of the 
debt outweighs the elements which are not in the veteran's 
favor in this particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $4204.40 is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


